A
                           EXAS




Honorable Neal E. Birmingham   Opinion No. C-419
Criminal District Attorney
Cass County, Texas             Re:    Whether the County Court
Lindenj Texas      :'                 of Cass County has juris-
                                      diction of eminent domain
Dea~rMr. Birmingham:                  matters.
     You have'requested anopinion from this office concern-
ing eminent domain jurisdiction of the County Court of Cass
County, Texas. In your letter requesting an opinion you
state; "In Gammells Acts '1879~,
                               July 8, C.S., Ch. 26, ppT 21-
22, the jurisdiction of the County Court of Cass County was
diminished." It is our understanding that the District Court
of Cass County has hever exercised jurisdiction over eminent
domain matters; instead, eminent domain cases have always
been filed and disposed of in the County Court inaccordance
with Art. 3264, Vernon's Civil Statutes, et seq.
     The above Acts of 1879 diminished the general civil and
criminal jurisdiction of the County Courts of twelve named
counties including Cass County and conformed,the jurisdiction
of the District Courts of the respective counties to such
change. This Act of 1879 did not specifically mention eminent
domain jurisdiction.
     Texas Constitution, Article V3 Sec. 22, states:
       "Sec. 22. The Legislature shall have power, by
     local or general law, to increase, diminish or
     change the civil and criminal jurisdiction of
     County Courts; and in cases of any such change of
     jurisdiction, the Legislature shall also conform
     the jurisdiction of the other courts to such
     change."
     Article 1960, Vernon's Civil Statutes, states:
       "Where the jurisdiction of a county court has
     been taken away, alt'eredor changed by existing
     laws, the same shall remain as established, until
     otherwise provided by law. Jurisdiction shall


                          : '-1974-
Hon. Neal E. Birmingham, page 2 (C-419)


     obtain in allmatters of eminent domain over which
     the county courts have jurisdiction by the general
     laws of this State." Acts 1885, p. 77; G.L. vol.
     9, P. 697
     In Southern Kansas Ry. Co. of Texas v. Vance, 104 Tex. 90,
133 S.W. 1043 (lgll), the Court construed the statutory antece-
dents of Art. 1960, and concluded that the evident purpose and
intention of the Legislature was to continue in the County
Courts all the power and jurisdiction as to eminent domain.
At page 1044 the Court stated:
       "To this question we answer: The jurisdiction
     of the county court of Ca~rsoncounty, in respect
     to matters of eminent domain, was not affected
     by the act of the Legislature diminishing its
     general jurisdiction. By the terms of the act
     of the Nineteenth Legislature, approved March 31,
     1885, it was provided 'that all county courts
     whose civil jurisdiction has been heretofore, or
     may hereafter be diminished by law, to such extent
     as to no longer be able to exercise jurisdiction
     in matters of eminent domain shall, in addition
     to the powers and jurisdiction now lawfully
     exercised by them, be clothed with full jurisdic-
     tion in and over all matters of eminent domain
     over which the county courts have jurisdiction
     by the general laws of this state.'" (Emphasis
     added)
See also Vogel v. State, 50 S.W.2d 348 (Tex.Civ.App. 1932).
As recent as 1955, the Court in City of Bryan v. Moehlman, 155
Tex. 45, 282 S.W.2d 687 (1955), upheld the eminent domain
 UTisdiCtiOn of a County Court in the face of Art.,199, Subd.
45, Vernon's Civil Statutes, which contained language diminish-
ing the general and ,criminaljurisdiction of that Court, prior
to its 1949 amendment. The Court quoted Art. 1960, and held
at page 691:
       "We hold that this   statute controls and that
     jurisdiction lies in   the county court of Brazos
     County in matters of   condemnation under the right
     of eminent domain. .   . .'
     In Opinion No. o-6325, a copy of which is attached hereto,
this office concluded that the County Court of Bowie County
had jurisdiction of eminent domain matters in the face of Art.
1970-306, Vernon's Civil Statutes, a statute diminishing the

                              -1975-
Hon. Neal E. Birmingham, page 3 (C-419)


general jurisdiction of the County Court of Bowie County in
civil and criminal matters. Art. 1970-306 did not specifi-
cally mention eminent domain jurisdiction.
     Based upon the above authorities, it appears that a
special or local law reducing the general jurisdiction of a
county court or courts, which does not specifically mention
eminent domain jurisdiction, is not to be construed as an
expression of Legislative intent to abolish or transfer the
special statutory jurisdiction of County Courts over eminent
domain matters conferred by the general statutes governing
eminent domain matters in Texas because Art. 1960, a general
law, manifests specific Legislative intent to retain juris-
diction of eminent domain matters in the County Courts of
Texas. It is, therefore, our opinion that the County Court
of Cass County has jurisdiction of eminent domain matters
since the Act of 1879 did not specifically transfer eminent
domain jurisdiction from the County Court of Cass County to
the District Court.
                           SUMMARY
     The County Court of Cass County has jurisdiction
     of eminent domain matters under existing statutes.
                               Yours very truly,
                               WAGGONER CARR
                               Attorney General of Texas


                                07L+cLA.A. d
                               RICHARD A. SHANNON
                               Assistant Attorney General

RAS:ca

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Bill Osborn
Fred Talkington
Arthur Sandlin
Ralph Rash
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone

                            -1976-